                                                                                                       1   Duane Kumagai (125063)
                                                                                                           dkumagai@maynardcooper.com
                                                                                                       2   MAYNARD COOPER & GALE LLP
                                                                                                           1901 Avenue of the Stars, Suite 1900
                                                                                                       3   Los Angeles, CA 90067
                                                                                                           (310) 596-4500
                                                                                                       4
                                                                                                           C. Andrew Kitchen (292609)
                                                                                                       5   dkitchen@maynardcooper.com
                                                                                                           MAYNARD, COOPER & GALE LLP
                                                                                                       6   600 Montgomery Street, Suite 2600
                                                                                                           San Francisco, CA 94111
                                                                                                       7   (415) 646-4700
                                                                                                       8   John N. Bolus (admitted pro hac vice)
                                                                                                           JBolus@maynardcooper.com
                                                                                                       9   MAYNARD, COOPER & GALE, P.C.
                                                                                                           1901 Sixth Avenue North
   LLP




                                                                                                      10   2400 Regions Harbert Plaza
                                                                                                           Birmingham, AL 35203-2618
MAYNARD COOPER & GALE




                                                                                                      11   (205) 254-1000
                        1901 AVENUE OF THE STARS, SUITE 1900




                                                                                                      12   Attorneys for Defendant/Counterclaimant/Crossclaimant
                                                               LOS ANGELES, CA 90067




                                                                                                           Protective Property & Casualty Insurance Company
                                                                                                      13
                                                                                       310-596-4500




                                                                                                      14                                UNITED STATES DISTRICT COURT

                                                                                                      15                               EASTERN DISTRICT OF CALIFORNIA

                                                                                                      16   CETERA ADVISOR NETWORKS, LLC,                        Case No. 2:19-CV-00299-JAM-EFB
                                                                                                                    Plaintiff-in-Interpleader,
                                                                                                      17                                                        ORDER CONTINUING HEARING
                                                                                                           v.                                                   ON MOTION TO DISMISS
                                                                                                      18

                                                                                                      19   PROTECTIVE PROPERTY AND CASUALTY
                                                                                                           INSURANCE COMPANY, a Missouri
                                                                                                      20   corporation; CAL CAPITAL LIMITED, an alien
                                                                                                      21   corporation; and GERALD B. GLAZER, an
                                                                                                           individual,
                                                                                                      22
                                                                                                                          Defendants-in-Interpleader
                                                                                                      23
                                                                                                           AND RELATED COUNTERCLAIM/                            Action filed: February 15, 2019
                                                                                                      24   CROSSCLAIM
                                                                                                      25

                                                                                                      26            On the stipulation and request of the parties regarding Plaintiff/Counterclaim Defendant

                                                                                                      27   Cetera Advisor Networks LLC‘s pending Motion to Dismiss and/or Compel Arbitration [Doc. 7]

                                                                                                      28   (the “Motion”), and good cause appearing,

                                                                                                           {04826550.5}                                  1
                                                                                                                                         ORDER CONTINUING MOTION TO DISMISS
                                                                                                       1            IT IS ORDERED that:

                                                                                                       2            1.       The hearing of the Motion is continued from May 21, 2019 to June 18, 2018, at

                                                                                                       3                     1:30 p.m., in Courtroom #6;

                                                                                                       4            2.       The deadlines set forth at Local Rule 230(c) and (d) for filing and service of

                                                                                                       5                     related opposition, non-opposition and reply papers shall be determined by

                                                                                                       6                     reference to the continued hearing date.

                                                                                                       7

                                                                                                       8   Dated:         4/24/2019

                                                                                                       9                                                       /s/ John A. Mendez____________
                                                                                                                                                               United States District Court Judge
   LLP




                                                                                                      10
MAYNARD COOPER & GALE




                                                                                                      11
                        1901 AVENUE OF THE STARS, SUITE 1900




                                                                                                      12
                                                               LOS ANGELES, CA 90067




                                                                                                      13
                                                                                       310-596-4500




                                                                                                      14

                                                                                                      15

                                                                                                      16

                                                                                                      17

                                                                                                      18

                                                                                                      19

                                                                                                      20

                                                                                                      21

                                                                                                      22

                                                                                                      23

                                                                                                      24

                                                                                                      25

                                                                                                      26

                                                                                                      27

                                                                                                      28

                                                                                                           {04826550.5}                                    2
                                                                                                                                          ORDER CONTINUING MOTION TO DISMISS
